Citation Nr: 0215283	
Decision Date: 10/30/02    Archive Date: 11/06/02

DOCKET NO.  97-05 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death due to radiation exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel



INTRODUCTION

The veteran served on active duty from August 1940 to 
September 1945 and from February 1946 to April 1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied the benefit sought. 

The Board observes that entitlement to service connection for 
cause of the veteran's death had been previously generally 
advanced, primarily on the basis of an asserted association 
between the veteran's death and service-connected prostatic 
hypertrophy.  That claim was ultimately denied by a BVA 
decision dated March 24, 2000.  Unless the Chairman of the 
Board orders reconsideration, all Board decisions are final 
on the date stamped on the face of the decision.  38 U.S.C.A. 
§§ 511(a), 7103(a), 7104(a) (West 1991 & Supp. 2002); 38 
C.F.R. § 20.1100(a) (2002).  The law provides that the prior 
Board decision cannot be modified unless evidence submitted 
in support of the claim to reopen is "new and material" 
pursuant to 38 U.S.C.A. § 5108 (West 1991 & Supp. 2002).  
Although the claimant's representative appears to again 
advance the claim on the basis of an asserted association 
between the veteran's death and service-connected prostatic 
hypertrophy (new and material evidence), such a claim is not 
properly before the Board, not having been previously 
addressed by the RO.  Accordingly, that matter is referred to 
the RO for disposition as appropriate.


REMAND

The RO has not issued a statement of the case on the issue 
pertaining to entitlement to service connection for cause of 
the veteran's death on the basis of exposure to radiation, a 
claim which was denied by rating decision in May 2001.  Where 
a claimant has submitted a timely notice of disagreement 
(here received by the RO in March 2002) with an adverse 
decision and the RO did not subsequently issue a statement of 
the case addressing the issue, the Board should remand the 
issue to the RO for issuance of a statement of the case.  
Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, the 
case is REMANDED to the RO for the following development:

The RO should issue a statement of the 
case to the claimant and representative 
addressing the issue of entitlement to 
service connection for cause of the 
veteran's death due to exposure to 
radiation.

After completion of the above, and after 
affording and opportunity to respond 
thereto, the claims file should be 
returned to the Board for further 
appellate decision, if in order.  
However, the issue should not be 
certified to the Board unless all 
applicable appellate procedures are 
followed, including the completion of the 
appeal.

The Board intimates no opinion as to the ultimate outcome of 
the claim.  The claimant is free to submit additional 
evidence and argument while the case is in remand status.  
See Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth 
v. Brown, 8 Vet. App. 109, 112 (1995); and Kutscherousky v. 
West, No. 98- 2267 (U.S. Vet. App. May 4, 1999).   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).




